Bell, J.
It is argued in the brief of the counsel of the appellant that the verdict of the jury is not sustained by the evidence.
The statement of fact is not approved by the judge who presided at the trial, and for that reason cannot properly be considered by us.
There seems, however, from a perusal of what appears to have been the whole of the evidence, to be no reason for supposing that the verdict was not fully warranted by the testimony.
There was no error in the judgment of the court below overruling the motion in arrest of judgment.
It was not necessary to allege in the indictment that the horse stolen was of value. (Lopez v. The State, 20 Tex., 980.)
The judgment of the court below is
Aeeirmed.